DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/14/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/491,754, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-field application fails to divulge because the prior-filed application does not detail at least a thrombectomy sheath comprising a sonovisible element positioned at or near a distal end of the circumferential outer wall. Accordingly, claims 1-20 are not entitled to the benefit of the prior application.
Reason For Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches a thrombectomy system or method that includes the combination of recited limitations in claims 1, 14, and 17.
Previously cited prior art reference Garrison discloses (Fig. 5) a thrombectomy system, comprising: a thrombectomy sheath (220), comprising: a circumferential outer wall reinforced with a reinforcement, configured as an elongated tube having a lumen therethrough (Par. 0062 & 0078); and a sonovisible element (230) positioned at or near a distal end of the circumferential outer wall (Par. 0089); wherein the thrombectomy sheath is sized and shaped to be at least partially positioned within a vein proximal to a thrombus or other item within the vein and further configured to expand to contact the vein to secure the thrombectomy sheath within the vein (Par. 0084 & 0085); and wherein the lumen is sized and shaped to receive a device selected from the group consisting of a balloon catheter and a snare having a loop (Par. 0056, 0097, 0115); and a first obturator [i.e. second dilator] comprising an elongated portion [i.e. elongated body] and a cylindrical portion [i.e. proximal hub] having a larger diameter than the elongated portion (Fig. 19), the cylindrical portion comprising a longitudinal groove defined therein [i.e. slot] (Par. 0093). However, Garrison fails to disclose the longitudinal groove configured to be self-closing.
Prior art reference Chia discloses a first obturator (10) comprising an elongated portion (12) and a cylindrical portion (14) at a distal end of the first obturator having a larger diameter than the elongated portion, the cylindrical portion comprising a longitudinal groove defined therein [i.e. opening between side edges (16)] configured to close (Par. 0040 & 0057). However, Chia fails to disclose the longitudinal grove is self-closing.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771